DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koai; Keith et al. (US 6106625 A) in view of Lee; Jong Hyun et al. (US 9410247 B2). Koai teaches an apparatus (Figure 1,3,8) for treating a substrate, the apparatus (Figure 1,3,8) comprising: a chamber (20; Figure 1, 3, 8) having a treating space (26; Figure 1,3,8) inside the chamber (20; Figure 1, 3, 8); and a gas inlet unit (24+all above 24; Figure 1,3; 156+all above 156; Figure 8-Applicant’s 1500; Figure 8) configured to enter a gas into the treating space (26; Figure 1,3,8), wherein the gas inlet unit (24+all above 24; Figure 1,3; 156+all above 156; Figure 8-Applicant’s 1500; Figure 8) includes:an introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) through which the gas is entered; a discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) comprising a surface (upper or lower planar surface of “showerhead” 24, 140, 156) in which a plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) discharging the gas entered through the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) are formed, the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) comprising portions of the surface (upper or lower planar surface of “showerhead” 24, 140, 156) between each of the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9); and a distribution plate (40; Figure 1, 8-Applicant’s 1640; Figure 9), which is positioned between the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) and the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9), and in which a plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) where the gas is distributed are formed, wherein the discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) are provided such that the number of the discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) is greater (Figure 1) than the number of the distribution holes (42; Figure 1-Applicant’s 1642; Figure 9), wherein, when viewed from a first direction (into/out of the page) perpendicular to the surface (upper or lower planar surface of “showerhead” 24, 140, 156) of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) - claim 11
Koai further teaches:
The apparatus (Figure 1,3,8) of claim 11, wherein the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) and the plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) have different diameters (Figure 1) from each other, as claimed by claim 12
The apparatus (Figure 1,3,8) of claim 12, wherein the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) are provided to have diameters greater (Figure 1) than diameters of the plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9), as claimed by claim 13
The apparatus (Figure 1,3,8) of claim 13, wherein the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9), the distribution plate (40; Figure 1, 8-Applicant’s 1640; Figure 9), and the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) are positioned sequentially from top to bottom, as claimed by claim 14
The apparatus (Figure 1,3,8) of claim 14, wherein, when viewed from the first direction (into/out of the page), the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) and the plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) are arranged (N(r) for 126, 124, 122; Figure 5,7; column 7; line 64-column 8; line 21) alternately (interpretted as not coaxial) such that the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) is spaced apart from each of the plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9), as claimed by claim 16
The apparatus (Figure 1,3,8) of claim 11, wherein the surface (upper or lower planar surface of “showerhead” 24, 140, 156) of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) comprises a plurality of areas (142, 144, 146, 148; Figure 7; Table 1) and the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) are arranged (N(r) for 126, 124, 122; Figure 5,7; column 7; line 64-column 8; line 21) such that density (N(r) for 126, 124, 122; Figure 5,7; column 7; line 64-column 8; line 21) of the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) for each area of the surface (upper or lower planar surface of “showerhead” 24, 140, 156) of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) is different, as claimed by claim 17
The apparatus (Figure 1,3,8) of claim 17, wherein the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) are arranged (N(r) for 126, 124, 122; Figure 5,7; column 7; line 64-column 8; line 21) in a central area (Circle No.1; Table 1), of the plurality of areas (142, 144, 146, 148; Figure 7; Table 1), more densely than an edge area (Circle No. > 1; Table 1), of the plurality of areas (142, 144, 146, 148; Figure 7; Table 1), of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9), as claimed by claim 18
The apparatus (Figure 1,3,8) of claim 18, wherein the apparatus (Figure 1,3,8) further comprises: an exhaust unit (74; Figure 1) having an exhaust flow path for exhausting the gas supplied to the treating space (26; Figure 1,3,8), and wherein the exhaust flow path is provided to have a shape surrounding the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9), as claimed by claim 19
Koai does not teach each of Koai’s plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) is located offset with respect to each of Koai’s plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) such that said each of Koai’s plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) completely overlaps with a portion of the portions of Koai’s surface (upper or lower planar surface of “showerhead” 24, 140, 156) extending between Koai’s adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) along Koai’s radial directions of Koai’s discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) area – claim 11
Lee teaches a gas distribution plates (130, 110; Figure 1,2) including each of Lee’s plurality of discharging holes (111; Figure 2C-Applicant’s 1622; Figure 9) is located offset with respect to each of Lee’s plurality of distribution holes (131; Figure 2C-Applicant’s 1642; Figure 9) such that said each of Lee’s plurality of distribution holes (131; Figure 2C-Applicant’s 1642; Figure 9) completely overlaps with a portion of the portions of Lee’s surface extending between Lee’s adjacent discharging holes (111; Figure 2C-Applicant’s 1622; Figure 9) along Lee’s radial directions of Lee’s discharging plate (110,130; Figure 2C-Applicant’s 1640; Figure 9) area – claim 11
It would have been obvious to one of ordinary skill in the art at the time theinvetion was made for Koai to stagger Koai’s discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) and distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) as taught by Lee.
Motivation for Koai to stagger Koai’s discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) and distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) as taught by Lee is for controlling gas supply as taught by Lee (column 4; lines 1-7).
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as obvious over Koai; Keith et al. (US 6106625 A) in view of Lee; Jong Hyun et al. (US 9410247 B2). Koai teaches an apparatus (Figure 1,3,8) for treating a substrate, the apparatus (Figure 1,3,8) comprising: a chamber (20; Figure 1, 3, 8) having a treating space (26; Figure 1,3,8) inside the chamber (20; Figure 1, 3, 8); and a gas inlet unit (24+all above 24; Figure 1,3; 156+all above 156; Figure 8-Applicant’s 1500; Figure 8) configured to enter a gas into the treating space (26; Figure 1,3,8), wherein the gas inlet unit (24+all above 24; Figure 1,3; 156+all above 156; Figure 8-Applicant’s 1500; Figure 8) includes:an introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) through which the gas is entered; a discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) comprising a surface (upper or lower planar surface of “showerhead” 24, 140, 156) having a plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) formed thereon, the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) configured to discharge the gas entered through the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9), wherein the surface (upper or lower planar surface of “showerhead” 24, 140, 156) of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) comprises a plurality of areas (142, 144, 146, 148; Figure 7; Table 1) and the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) are arranged (N(r) for 126, 124, 122; Figure 5,7; column 7; line 64-column 8; line 21) such that a density (N(r) for 126, 124, 122; Figure 5,7; column 7; line 64-column 8; line 21) of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) disposed in each area of the surface (upper or lower planar surface of “showerhead” 24, 140, 156) of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) is different, and wherein a plurality of virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10) connecting adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) along radial directions of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) area provided as non-linear virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10); and a distribution plate (40; Figure 1, 8-Applicant’s 1640; Figure 9), which is positioned between the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) and the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9), and in which a plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) where the gas is distributed are formed,wherein the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) comprises portions of a surface (upper or lower planar surface of “showerhead” 24, 140, 156) between each of the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) - claim 1. It is believed Koai is inherent in teaching “…wherein a plurality of virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10) connecting adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) along radial directions of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) area provided as non-linear virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10)…”. The Examiner believes such “virtual lines” can be connected between Koai’s adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) with the stated holes density of Table 1.
Koai further teaches:
The apparatus (Figure 1,3,8) of claim 1, wherein the discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) are arranged (N(r) for 126, 124, 122; Figure 5,7; column 7; line 64-column 8; line 21) in a central area (Circle No.1; Table 1), of the plurality of areas (142, 144, 146, 148; Figure 7; Table 1), more densely than in an edge area (Circle No. > 1; Table 1), of the plurality of areas (142, 144, 146, 148; Figure 7; Table 1), of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9), as claimed by claim 2
The apparatus (Figure 1,3,8) of claim 2, wherein the apparatus (Figure 1,3,8) further comprises: an exhaust unit (74; Figure 1) having an exhaust flow path for exhausting the gas supplied to the treating space (26; Figure 1,3,8), and wherein the exhaust flow path is provided to have a shape surrounding the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9), as claimed by claim 3
The apparatus (Figure 1,3,8) of claim 2, wherein the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) are provided such that a number of the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) is greater than a number of the plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9), as claimed by claim 5
The apparatus (Figure 1,3,8) of claim 2, wherein the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) have a diameter greater (Figure 1) than a diameter (Figure 1) of the plurality of the distribution holes (42; Figure 1-Applicant’s 1642; Figure 9), as claimed by claim 6
The apparatus (Figure 1,3,8) of claim 2, wherein the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9), the distribution plate (40; Figure 1, 8-Applicant’s 1640; Figure 9), and the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) are positioned sequentially from top to bottom, as claimed by claim 7
The apparatus (Figure 1,3,8) of claim 2 wherein each of the plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9), when viewed from the first direction (into/out of the page),is spaced apart from each of the plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) in a second direction (in the plane of the page/parallel to the plane of the page) perpendicular to the first direction (into/out of the page), as claimed by claim 8. Applicant’s “spaced apart” is interpreted here as dispersed on an x-y plane.
The apparatus (Figure 1,3,8) of claim 2, wherein, when viewed from the first direction (into/out of the page), the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) and the plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) are arranged (N(r) for 126, 124, 122; Figure 5,7; column 7; line 64-column 8; line 21) alternately (interpretted as not coaxial) such that the introduction pipe (36; Figure 1; 160; Figure 8-Applicant’s 1520; Figure 9) is spaced apart from each of the plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9), as claimed by claim 9. As above, Applicant’s “spaced apart” is interpreted here as dispersed on an x-y plane.
Koai does not teach when viewed from a first direction (into/out of the page) perpendicular to Koai’s surface (upper or lower planar surface of “showerhead” 24, 140, 156) of Koai’s discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9), each of Koai’s plurality of discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) is located offset with respect to each of Koai’s plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) such that said each of Koai’s plurality of distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) completely overlaps with a portion of Koai’s portions of Koai’s surface (upper or lower planar surface of “showerhead” 24, 140, 156) extending between Koai’s adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) along Koai’s radial directions of Koai’s discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) – claim 1
In the event that Koai is not inherent in teaching “…wherein a plurality of virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10) connecting adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) along radial directions of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) area provided as non-linear virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10)…”. The Examiner believes such “virtual lines” can be connected between Koai’s adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) with the stated holes density of Table 1, then, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Koai to opitmize Koai’s discharging hole (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) distribution.
Motivation for Koai to opitmize Koai’s discharging hole (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) distribution is for “compensating for thermal distributions that degrade the uniformity of depositions” (column 9; lines 35-40).
Lee is discussed above.
It would have been obvious to one of ordinary skill in the art at the time theinvetion was made for Koai to stagger Koai’s discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) and distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) as taught by Lee.
Motivation for Koai to stagger Koai’s discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) and distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) as taught by Lee is for controlling gas supply as taught by Lee (column 4; lines 1-7).

Claim 20 is rejected under 35 U.S.C. 103 as obvious over (US 6106625 A) in view of Lee; Jong Hyun et al. (US 9410247 B2). Koai is believed to teach apparatus (Figure 1,3,8) of claim 19, wherein a plurality of virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10) connecting the discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) adjacent to one another along a radial direction of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) is provided as non-linear virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10). As stated above, it is believed Koai is inherent in teaching “…wherein a plurality of virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10) connecting adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) along radial directions of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) area provided as non-linear virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10)…”. The Examiner believes such “virtual lines” can be connected between Koai’s adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) with the stated holes density of Table 1.
In the event that Koai is not inherent in teaching “…wherein a plurality of virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10) connecting adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) along radial directions of the discharging plate (“showerhead”-24; Figure 1, 3; 140; Figure 7; 156; Figure 8-Applicant’s 1640; Figure 9) area provided as non-linear virtual lines (virtual lines, not shown; Figure 2, 5-Applicant’s x,y Figure 10)…”. The Examiner believes such “virtual lines” can be connected between Koai’s adjacent discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) with the stated holes density of Table 1, then, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Koai to opitmize Koai’s discharging hole (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) distribution.
Motivation for Koai to opitmize Koai’s discharging hole (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) distribution is for “compensating for thermal distributions that degrade the uniformity of depositions” (column 9; lines 35-40).
Lee is discussed above.
It would have been obvious to one of ordinary skill in the art at the time theinvetion was made for Koai to stagger Koai’s discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) and distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) as taught by Lee.
Motivation for Koai to stagger Koai’s discharging holes (28; Figure 1,2; 44, 42; Figure 3; 126, 124, 122; Figure 5-Applicant’s 1622; Figure 9) and distribution holes (42; Figure 1-Applicant’s 1642; Figure 9) as taught by Lee is for controlling gas supply as taught by Lee (column 4; lines 1-7).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed September 26, 2022, with respect to the rejections of claims 1-3, 5-9, 11-14, 16-20 under Koai; Keith et al. (US 6106625 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Koai; Keith et al. (US 6106625 A) in view of Lee; Jong Hyun et al. (US 9410247 B2).
Appicant states with respect to the amended limitations:
“
Thus, Koai fails to satisfy the plain meaning of the claim language, and therefore, fails to teach or suggest claims 1 and 11. 
Therefore, Applicant respectfully submits that Koai fails to teach or suggest each element of Applicant's claims, and requests the Examiner to reconsider and withdraw this rejection.
“
The Examiner agrees and cites Lee; Jong Hyun et al. (US 9410247 B2) with the above stated motivation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mai; Joachim et al. (US 20120304933 A1) illustrates layered gas distribution plate arrangements in the general manner claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716